Case 1:20-cv-03485-WFK-LB Document 18-1 Filed 01/27/21 Page 1 of 9 PageID #: 89




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK

                                                                Index No. 20-CV-3485
       Nam Yoon, Sun Dok Hur and Jom Rae Kim

                                         Plaintiffs,
                 v.                                             DECLARATION OF
                                                                RYAN KIM
       Salon Jade Inc, C W Han Corp, Gui Bok Kim,
       and Joon Ja Kim

                                      Defendants,


I, Ryan Kim, declare as follows:

   1. I am an attorney at Ryan Kim Law, P.C. Ryan Kim Law, P.C. focuses on representing
Plaintiffs in a wide variety of employment matters, including individual violations of wage and
hour laws, discrimination and harassment based on sex, race, disability, or age, retaliation, and
contract negotiations.
   2. I respectfully submit this declaration in support of Plaintiff’s Motion for Settlement
Approval. I make these statements based on personal knowledge and would so testify if called
as a witness before the Court.

Background and Experience

   3. I received a B.A. in Economics from the University of Michigan/Ann Arbor, a Juris
Doctor from the George Washington University National Law Center in Washington D.C.,
2002 and Tax LLM from the Northwestern Pritzker School of Law, Chicago, Illinois in 2003.
   4. I passed the New York and New Jersey bar exams in 2002 and passed Illinois bar exam
in 2004. I am admitted to the bars of the United States District Courts for the Eastern and
Southern Districts of New York, United States District of New Jersey, and United States
District Northern District of Illinois trial bar and general bar. I am a member in good standing
of each of these bars.
   5. Ryan Kim Law, P.C. has substantial experience prosecuting individual wage and hour
and collective actions. See Cho et al., v. GCR et al., No. 12 Civ 4562 (IL.N.D), Zyung v. Gusto
Enterprise et al., No. 13 Civ 1284 (IL.N.D), Kim v. Sake Blu, Inc., et al., No. 13 Civ 7310

                                                1
Case 1:20-cv-03485-WFK-LB Document 18-1 Filed 01/27/21 Page 2 of 9 PageID #: 90




(IL.N.D), Rodriguez v. World Gym, Inc, et al., No. 13 Civ 8516 (IL.N.D), Parks v. Dundee
Market III, Inc., et al., 14 Civ 1541 (IL.N.D), Gryder v. Du Re Bak Inc., et al., No. 14 Civ
1772 (IL.N.D), Kim et al., v. Capital Dental Technology Laboratory Inc et al., No. 14 Civ
5014 (IL.N.D), Kim et al., v. GCR et al., No. 14 Civ 5153 (IL.N.D), Choi v. Coast Sushi
Corporation et al., No. 14 Civ 7126 (IL.N.D), Yoo v. Super Yoo Cleaenrs, Inc et al., No. 14
Civ 8851 (IL.N.D), Kim v. Hakuya Sushi, Inc et al, No. 15 Civ 3747 (IL.N.D), Son et al, v.
Comprehensive Pain and Rehabilitation Center, Ltd. et al., No. 15 Civ 3758 (IL.N.D), Seong
v. The Joong-Ang Daily News, Inc, et al., No. 15 Civ 3761 (IL.N.D), Park et al., v. Nagle
Advisors, LLC et al., No. 15 Civ 5152 (IL.N.D), Bae v. Seoul Market, Inc, et al., No. 15 Civ
5782 (IL.N.D), Cho v. Maru Restaurant, et al., No. 15 Civ 8151 (IL.N.D), Choi v. Loco Shoes
Inc., No. 15 Civ 8624 (IL.N.D), Kim v. Sunshine Cleaners et al., No 15 Civ 9127 (IL.N.D),
Park v. Fresh Market No. 16 Civ 2306 (IL.N.D), Ceon v. Ajoomah’s Apron Corp. et al., No.
16 Civ 3043 (IL.N.D), Lee v. Henes USA, Inc et al., No. 16 Civ 3270 (IL.N.D), La v. Dempster
Eye Care, Inc., et al., No. 16 Civ 3794 (IL.N.D), Loggins v. Myung Ga, Inc., et al., No. 16 Civ
7202 (IL.N.D), Kim v. Premier Wellness Care Inc., et al., No. 16 Civ 7563 (IL.N.D),
McClelland et al., v. Cozy Restaurant, Inc et al., No. 16 Civ 8008 (IL.N.D), Lee v. Hanjin
Intermodal Inc et al., No. 16 Civ 8610 (IL.N.D), Kim v. Chicago Cosmetic Surgery, Inc., et
al., No. 16 Civ 9138 (IL.N.D), Lee v. Compassionate Care, Inc et al, No. 16 Civ 9280 (IL.N.D),
You et al., Wild Symphony, LLC, et al., No. 16 Civ 10293 (IL.N.D), Kim v. The Korean News
of Chicago, Inc et al., No. 17 Civ 1300 (IL.N.D), Maag et al., v. Xilin Association et al., No.
17 Civ 1569 (IL.N.D), Kim v. Hilton Construction Group et al., No. 17 Civ 7332 (IL.N.D),
Sim v. Wok N Fire St. Charles LLC et al., No. 17 Civ 9246 (IL.N.D), Yoo v. Studio of Master’s
Touch, Inc et al., No. 18 Civ 281 (IL.N.D), Lee v. H Mart Midwest Corp., et al., No. 18 Civ
3593 (IL.N.D), Brodesser v. Xilin Association et al., No. 18 Civ 3613 (IL.N.D), Cho v. Wok
N Fire St. Charles LLC et al., No. 18 Civ 5147 (IL.N.D), Kim v. Center For Seniors et al., No.
18 Civ 7660 (IL.N.D), Lees v. Xilin Association et al., No. 19 Civ 2356 (IL.N.D), Seo v. H
Mart Midwest Corp., et al., No. 19 Civ 3248 (IL.N.D), Marquez v. JK Green Deli, Inc, et al.,
No. 17 Civ 7014 (E.D.N.Y), Kim v. Polo Deli, Inc, et al., No. 17 Civ 7389 (E.D.N.Y), Jin et
al., Park Avenue Stem Cell, Inc., et al., No. 18 Civ 1007, Chae v. March Health Food, Inc, et
al., No. 18 Civ 3336 (E.D.N.Y), Lee et al., v. The Korea Central Daily News, Inc et al., No.
18 Civ 3799 (E.D.N.Y), Kim v. WJ Group Inc. et al., No. 18 Civ 3833 (E.D.N.Y), Lee v.


                                              2
Case 1:20-cv-03485-WFK-LB Document 18-1 Filed 01/27/21 Page 3 of 9 PageID #: 91




Hongs Merchandising Group, et al., No. 18 Civ 6343 (E.D.N.Y), Nam et al., v. Ichiba Inc et
al., No. 19 Civ 1222 (E.D.N.Y), Oh v. Here & Now, Inc. et al., No. 19 Civ 1235 (E.D.N.Y),
Kim v. Cathay Express Transportation, Inc et al., No. 19 Civ 2007 (E.D.N.Y), Choi et al., SD
Tools Inc. et al., No. 19 Civ 2008 (E.D.N.Y), Kim v. Sneaker Box, Inc et al., 19 Civ 2015
(E.D.N.Y), Kim v. Toothsavers Dental Laboratory, Inc et al., No. 19 Civ 2283 (E.D.N.Y),
Kim v. Sushi Bell Inc et al., No. 19 Civ 2847 (E.D.N.Y), Han v. Ivy Enterprise, Inc et al., No.
19 Civ 3023 (E.D.N.Y), Chang v. Loui Amsterdam. Inc et al., No. 19 Civ 3056 (E.D.N.Y),
Pak v. E & J Express, Corp et al., No. 19 Civ 4016 (E.D.N.Y), Hong v. Madangsui Inc et al.,
No. 19 Civ 4052 (E.D.N.Y), Ahn v. Sun Cleaners Inc et al., No. 19 Civ 5919 (E.D.N.Y), Yi v.
DK Broadway Cleaners, Inc et al., No. 19 Civ 5931 (E.D.N.Y), Park v. Carnegie Hill Cleaners
et al., No. 19 Civ 6768 (E.D.N.Y), Lee v. DTD Express Inc et al., No. 19 Civ 6944 (E.D.N.Y),
Shin v. Party Well Rest & Oriental Bakery Inc et al., No. 20 Civ 1319 (E.D.N.Y), Lee v. Car
Magic Auto Repair, Inc et al., No. 20 Civ 2957 (E.D.N.Y), Xu v. Dong E Snack Inc. et al., No.
20 Civ 3118 (E.D.N.Y), Ku v. MB Gallery Inc., et al., No. 20 Civ 3486 (E.D.N.Y), Kim et al.,
v. Kini LLC et al., 20 Civ 6009 (E.D.N.Y), Kwon v. 462 BKCS LTD et al., No. 20 Civ 9105
(E.D.N.Y), Han v. Roosevelt Island Cleaners Inc et al., No. 20 Civ 9068 (S.D.N.Y), Hahm v.
Sam Hak Food Corp et al., No. 18 Civ 8270 (N.J.D), Kim v. Woori Auto Repair & Body Corp.
et al., No. 18 Civ 9845 (N.J.D), Park et al., v. Freehold Healthcare, LLC et al., No. 18 Civ
11306 (N.J.D), Han v. SS Smile Limo, LLC, et al., No. 18 Civ 15365 (N.J.D), Lim v. Beauty
Town International, Inc., et al., No. 18 Civ 16972 (N.J.D), Kim et al., v. A Cleaner City
Livingston LLC et al., No. 19 Civ 18299 (N.J.D) Rhee v. Super King Sauna NJ, LLC et al.,
No. 20 Civ 9921, Li vs. Dong Wook Lee et al., No. 20 Civ 15310 (N.J.D)
   6. Counsel’s skill and experience were directly responsible for bringing about the positive
settlement and weighs in favor of granting the requested fees.
   7. Based on counsel’s extensive experience in precisely this type of litigation and our
familiarity with the factual and legal issues, in this case, we have concluded that the settlement
is clearly in the best interests of the Plaintiff, and represents a significant percentage of the
recovery that Plaintiff would have achieved had he prevailed on all of his claims and survived
an appeal.

Legal Fees and Expenses


                                                3
Case 1:20-cv-03485-WFK-LB Document 18-1 Filed 01/27/21 Page 4 of 9 PageID #: 92




   8. Ryan Kim Law, P.C. has spent more than 21.70 attorney and paralegal hours
prosecuting this case. Multiplying these hours by the hourly rate of each attorney and paralegal
results in a lodestar amount of $6,715.40. Contemporaneous time records are attached hereto.
   9. To date, Ryan Kim Law, P.C. has incurred actual legal expenses of approximately
$528.40. Invoices for all costs are attached hereto.
       Initial Court Filing Fee: $400.00
       Special Process Service Fee for Salon Jade Inc: $128.40

   10. Counsel ordinarily and regularly bills legal time on an hourly fee basis by the tenth of
an hour, based on each attorney’s standard hourly rate. currently, counsel’s rates are $550 per
Ryan Kim’s hour and $150 per hour for his paralegal’s hour. The firm’s paying clients regularly
accept and pay Ryan Kim Law, P.C.’s hourly rate.
   11. Ryan Kim has been approved for his respective hourly rates of $550 in connection with
several FLSA settlement in this district. See Marquez v. JK Green Deli, Inc et al., No. 17 Civ
7014 (E.D.N.Y), Lee v. Hongs Merchandising Group, et al., No. 18 Civ 6343 (E.D.N.Y), Kim
v. Sneaker Box, Inc, et al., 19 Civ 2015 (E.D.N.Y), Han v. Ivy Enterprise, Inc et al., No. 19
Civ 3023 (E.D.N.Y), Hong v. Madangsui Inc et al., No. 19 Civ 4052 (E.D.N.Y) and Lee v.
DTD Express Inc et al., No. 19 Civ 6944 (E.D.N.Y), Chae v. March Health Food, Inc et al.,
18 civ 3336 (E.D.N.Y), Ko v. Manhattan Avenue Cleaners. Inc et al., 19 civ 2851 (E.D.N.Y),
Yi v. DK Broadway Cleaners Inc., et al., No. 19 Civ 5931 (E.D.N.Y), Kim et al., v. Center
Nails Inc., et al., No. 19 Civ 5433 (E.D.N.Y), Kim v. Sushi Bell Inc et al., No. 19 Civ 2847
(E.D.N.Y) and Xu v. Dong E Snack Inc et al., No. 20 Civ 3118 (E.D.N.Y). The rate of
paralegal charged by Ryan Kim Law, P.C. has been approved in this District.
   12. Ryan Kim Law, P.C.’s efforts to date have been without compensation, and their
entitlement to payment has been wholly contingent upon achieving a positive result.
   13. Ryan Kim Law, P.C. undertook to prosecute this action without any assurance of
payment for their services, litigating this case on a wholly contingent basis in the face of
tremendous risk. Ryan Kim Law, P.C. stood to gain nothing in the event the case was
unsuccessful.



I declare under penalty of perjury that the foregoing is true and correct.
Executed this 27th of January 2021.

                                                4
Case 1:20-cv-03485-WFK-LB Document 18-1 Filed 01/27/21 Page 5 of 9 PageID #: 93




                                           /s/ Ryan Kim
                                           Ryan J. Kim

                                           Ryan Kim Law, P.C.
                                           222 Bruce Reynolds Blvd
                                           Suite 490
                                           Fort Lee, NJ 07024
                                           Attorney for Plaintiffs




                                       5
            Case 1:20-cv-03485-WFK-LB Document 18-1 Filed 01/27/21 Page 6 of 9 PageID #: 94




       Ryan Kim Law, P.C.                                                                                                INVOICE
       222 Bruce Reynolds Blvd                                                                              Number                    72
       Ste 490
       Fort Lee, NJ 07024                                                                                   Issue Date         1/27/2021
       US
                                                                                                            Due Date           1/27/2021
       ryankimlaw@gmail.com
       www.RyanKimLaw.com                                                                                   Matter       130 - Salon Jade
       O: 2018978787




       Time Entries

        Time Entries                                                               Billed By      Rate    Hours                      Sub

        Communicate (with client)                                                  Jia Choi     $150.00    0.30                   $45.00
        7/13/2020
        Initial phone conference with Yoon Nam

        Meeting                                                                    Ryan J Kim   $550.00    1.00                  $550.00
        7/21/2020
        In person meeting at the office with Yoon Nam

        Research                                                                   Jia Choi     $150.00    1.50                  $225.00
        7/22/2020
        Research of Employers, Corporation search and Individuals

        Communicate (with client)                                                  Jia Choi     $150.00    0.30                   $45.00
        7/23/2020
        Phone conference with Yoon Nam

        Review/analyze                                                             Ryan J Kim   $550.00    0.20                  $110.00
        8/3/2020
        Review of Judge's individual rules

        Draft/revise                                                               Ryan J Kim   $550.00    2.00                $1,100.00
        8/3/2020
        Complaint

        Manage data/files                                                          Jia Choi     $150.00    1.00                  $150.00
        8/3/2020
        Open a new case at ECF/ prepare initial pleading and file with the court

        Communicate (other external)                                               Jia Choi     $150.00    0.10                   $15.00
        8/4/2020
        Order service of process to Secretary of the State

        Time                                                                       Jia Choi     $150.00    0.20                   $30.00
        8/10/2020
        Call from client
        The client heard that Joon Ja Kim told she is sued by two EEs. Explain
        to her the whole process and duration of the litigation.

        Communicate (with client)                                                  Jia Choi     $150.00    0.00                    $0.00
        8/10/2020
        Phone call with Yoon Nam re detail about her case

        Meeting                                                                    Ryan J Kim   $550.00    1.00                  $550.00
        8/17/2020
        In person meeting at the office with Hur and Jom Rae Kim




I-72                                                                                                                                 Page 1 of 4
          Case 1:20-cv-03485-WFK-LB Document 18-1 Filed 01/27/21 Page 7 of 9 PageID #: 95
       Time Entries                                                      Billed By      Rate    Hours      Sub

       Communicate (with client)                                         Jia Choi     $150.00    0.20    $30.00
       8/21/2020
       Phone call with Yoon Nam re detail about her case

       Review/analyze                                                    Jia Choi     $150.00    1.00   $150.00
       9/1/2020
       Draft damage calculation spreadsheet

       Review/analyze                                                    Ryan J Kim   $550.00    0.10    $55.00
       9/1/2020
       Review of Defendants' appearance

       Draft/revise                                                      Ryan J Kim   $550.00    1.00   $550.00
       9/3/2020
       Revise and draft first amended complaint

       Communicate (with client)                                         Jia Choi     $150.00    0.10    $15.00
       9/11/2020
       Phone call with Yoon Nam re detail about her case

       Communicate (with client)                                         Jia Choi       $0.30    1.00     $0.30
       9/14/2020
       Phone call with Yoon Nam re her damage from Salon Jade

       Review/analyze                                                    Ryan J Kim   $550.00    0.10    $55.00
       9/15/2020
       Review of Defendants' Rule 7.1 statement and appearance

       Review/analyze                                                    Ryan J Kim   $550.00    0.20   $110.00
       9/16/2020
       Review of Defendants Salon Jade and Gui Bok Kim's answer

       Communicate (with opposing counsel)                               Ryan J Kim   $550.00    0.20   $110.00
       9/17/2020
       Email exchange with OC re: amended complaint, service issue and
       damage.

       Review/analyze                                                    Ryan J Kim   $550.00    0.50   $275.00
       9/21/2020
       Review of document provided by Salon Jade

       Review/analyze                                                    Ryan J Kim   $550.00    0.10    $55.00
       9/21/2020
       Review of email from Andrew Kimler

       Communicate (with client)                                         Jia Choi       $0.10    1.00     $0.10
       9/24/2020
       Phone call with Yoon Nam re her damage from Salon Jade

       Communicate (with opposing counsel)                               Ryan J Kim   $550.00    0.20   $110.00
       9/29/2020
       Review email from OC re: waiver form and damage calculation.

       Review/analyze                                                    Ryan J Kim   $550.00    0.10    $55.00
       9/29/2020
       Review of Waiver of service executed and file with the court

       Review/analyze                                                    Ryan J Kim   $550.00    0.10    $55.00
       10/30/2020
       Review of the court order for FLSA discovery

       Review/analyze                                                    Ryan J Kim   $550.00    0.10    $55.00
       10/30/2020
       Review of Rule 7.1 Statement of C W Han

       Review/analyze                                                    Ryan J Kim   $550.00    0.10    $55.00
       11/2/2020
       Review of email from Andrew Kimler




I-72                                                                                                       Page 2 of 4
           Case 1:20-cv-03485-WFK-LB Document 18-1 Filed 01/27/21 Page 8 of 9 PageID #: 96
       Time Entries                                                             Billed By           Rate    Hours        Sub

       Review/analyze                                                           Jia Choi          $150.00    2.00    $300.00
       1/5/2021
       Review all documents from Salon Jade and the initial note of Yoon Nam.
       Damage calculation of Yoon Nam for Salon Jade, Inc

       Communicate (with opposing counsel)                                      Ryan J Kim        $550.00    0.30    $165.00
       1/5/2021
       Email communication with Andrew Kimler regarding settlement

       Review/analyze                                                           Jia Choi          $150.00    2.00    $300.00
       1/6/2021
       Damage calculation of all plaintiffs for C W Han

       Communicate (with opposing counsel)                                      Ryan J Kim        $550.00    0.20    $110.00
       1/7/2021
       Email communication with Andrew Kimler regarding settlement

       Draft/revise                                                             Jia Choi          $150.00    0.50     $75.00
       1/7/2021
       Draft status report

       Communicate (with client)                                                Ryan J Kim        $550.00    0.30    $165.00
       1/7/2021
       Phone conference re her damage against Salon Jade

       Draft/revise                                                             Ryan J Kim        $550.00    0.20    $110.00
       1/13/2021
       Draft Joint Status Report

       Review/analyze                                                           Ryan J Kim        $550.00    0.10     $55.00
       1/13/2021
       Review of the court order

       Communicate (with opposing counsel)                                      Ryan J Kim        $550.00    0.10     $55.00
       1/13/2021
       Email communication with Andrew Kimler regarding settlement

       Review/analyze                                                           Ryan J Kim        $550.00    0.50    $275.00
       1/18/2021
       review of the draft settlement agreement

       Communicate (with opposing counsel)                                      Ryan J Kim        $550.00    0.20    $110.00
       1/18/2021
       Email communication with Andrew Kimler regarding settlement

       Communicate (with client)                                                Jia Choi          $150.00    1.00    $150.00
       1/21/2021
       Phone call with Yoon Nam to get her signature

       Communicate (with opposing counsel)                                      Ryan J Kim        $550.00    0.10     $55.00
       1/21/2021
       Finalize settlement agreement

       Communicate (with client)                                                Jia Choi          $150.00    0.10     $15.00
       1/21/2021
       Send hellosign to Ms. Yoon Nam

       Communicate (with opposing counsel)                                      Ryan J Kim        $550.00    0.40    $220.00
       1/26/2021
       Email communication with Andrew Kimler regarding settlement

                                                                                             Time Entries   21.70   $6,715.40
                                                                                                    Total


       Expenses

       Expense                                                                  Billed By           Price    Qty         Sub




I-72                                                                                                                     Page 3 of 4
            Case 1:20-cv-03485-WFK-LB Document 18-1 Filed 01/27/21 Page 9 of 9 PageID #: 97
        Courtfees                                       Jia Choi           $400.00                1.00     $400.00
        8/3/2020
        Initial Filing Fee

        Special Process Service                         Jia Choi            $64.20                2.00     $128.40
        8/4/2020
        Special Process Service to Defendants

                                                                   Expenses Total:                3.00     $528.40




       Terms & Conditions
       Due Upon Receipt




       Account statement
        Date                          Item                                             Amount              Balance

        1/27/2021                     Invoice I-72                                   $-7,243.80          $-7,243.80

        1/27/2021                     Current Balance                                                    $-7,243.80




I-72                                                                                                           Page 4 of 4
